COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re David Brecker

Appellate case number:    01-13-00808-CV

Trial court case number: 2009L-4689

Trial court:              County Court at Law of Austin County

        On September 20, 2013, relator, David Brecker, filed a petition for writ of mandamus
challenging the trial court’s September 3, 2013 order granting Misty Brecker the exclusive right
to designate the primary residence of C.B. and to make all medical decisions affecting C.B. It is
ordered that the response of any real party in interest is due Monday, October 7, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: September 20, 2013